Name: Commission Regulation (EEC) No 1626/78 of 12 July 1978 fixing the variety of long grain rice representative of Community production and the difference in value between that variety and the variety of round grain rice corresponding to the standard quality
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/ 18 Official Journal of the European Communities 13 . 7 . 78 COMMISSION REGULATION (EEC) No 1626/78 of 12 July 1978 fixing the variety of long grain rice representative of Community production and the difference in value between that variety and the variety of round grain rice corresponding to the standard quality Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( ! ), as last amended by Regu ­ lation (EEC) No 1 260/78 (2), and in particular Article 14 (5) thereof, Whereas, pursuant to Article 14 (5) (e) of Regulation (EEC) No 1418/76, the variety of long grain rice repre ­ sentative of Community production and the differ ­ ence in value between that variety and the variety of round grain rice corresponding to the standard quality have to be determined ; Whereas, statistical data shows that the 'Ribe' variety is the most representative variety of long grain rice harvested in the Community ; whereas the difference in average value between that variety and the variety of round grain rice may be estimated, in value of husked rice, at 20 units of account per tonne ; HAS ADOPTED THIS REGULATION : Article 1 The variety of long grain rice representative of Community production shall be the 'Ribe' variety. Article 2 The difference in value between the 'Ribe' variety of long grain rice and the variety of round grain rice corresponding to the standard quality shall be 20 units of account per tonne of husked rice . Article 3 This Regulation shall enter into force on 1 September 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1978 . For the Commission Finn GUNDELACH Vice-President 0) OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 156, 14. 6 . 1978 , p. 11 .